UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7341



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


LAMONT PETTUS,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington. Joseph Robert Goodwin,
District Judge. (CR-99-227; CA-02-1245-3)


Submitted: January 29, 2004                 Decided:   February 5, 2004


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lamont Pettus, Appellant Pro Se. Michael Lee Keller, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Lamont Pettus seeks to appeal the district court’s order

adopting the magistrate judge’s recommendation and denying relief

on his motion filed under 28 U.S.C. § 2255 (2000).               An appeal may

not be taken from the final order in a § 2255 proceeding unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).        A certificate of appealability will

not   issue    absent   “a   substantial    showing   of   the   denial   of   a

constitutional right.”       28 U.S.C. § 2253(c)(2) (2000).         A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).          We have independently reviewed

the record and conclude that Pettus has not made the requisite

showing.      Accordingly, we deny his motion for a certificate of

appealability and dismiss the appeal.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                    DISMISSED




                                    - 2 -